Citation Nr: 0723761	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-30 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a breathing 
disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

5.  Entitlement to service connection for headaches.

6.  Whether new and material evidence has been submitted to 
reopen a claim for an eye disability, claimed as sensitivity 
to bright lights. 

7.  Entitlement to service connection for an eye disability, 
claimed as sensitivity to bright lights. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1967 to April 
1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran testified at a videoconference hearing before the 
undersigned in January 2007.  The veteran's testimony raised 
the issued of entitlement to service connection for a 
psychiatric disability other than PTSD.  This issue is 
referred to the agency of original jurisdiction (AOJ) for 
initial adjudication. 

The issues of entitlement to service connection for 
sinusitis, a skin disability, a breathing disability, PTSD, 
headaches, and an eye disability on a de novo basis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for an eye disability 
was denied in a February 1972 rating decision; the veteran 
did not submit a notice of disagreement with this decision 
within one year of notice thereof.  

2.  Evidence received since February 1972 rating decision 
includes material that was not previously considered, and 
which relates to an unestablished fact necessary to 
substantiate the veteran's claim. 


CONCLUSIONS OF LAW

1.  The February 1972 rating decision, which denied the 
veteran's claim for service connection for a left eye 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).  

2.  New and material evidence has been associated with the 
claims file subsequent to the February 1972 rating decision, 
and the claim of entitlement to service connection for an eye 
disability, now claimed as sensitivity to light, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted).

Service connection may be presumed, for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. 3.307, 3.309 (2006).

In this case, entitlement to service connection for a left 
eye disability was previously denied in a February 1972 
rating decision.  The veteran was informed of this decision 
and provided with his appellate rights in March 1972.  He did 
not submit a notice of disagreement with this decision within 
one year of this notice.  Therefore, the February 1972 
decision is final, and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence considered in the February 1972 rating decision 
consisted solely of the veteran's service medical records.  
The decision noted that the service medical records were 
silent with respect to any injury or disease of the eyes, and 
that the separation examination found that the eyes were 
normal.  The only disability noted was refractive error, 
which is considered a developmental abnormality and not a 
disability under the law.  As there was no evidence of an 
acquired disability during service, entitlement to service 
connection was denied.  

The evidence submitted since February 1972 includes the 
veteran's testimony at the January 2007 hearing.  He 
testified that while he was chipping paint off a floor, some 
of the paint chips got in his eyes.  He said that he was 
treated for this injury, but that he had had sensitivity to 
light ever since that time.

The veteran's testimony is new in that the information about 
the paint chips and treatment for the veteran's eye in 
service was not previously considered.  In addition, the 
evidence is material in that it relates to previously 
unestablished elements necessary to substantiate the 
veteran's claim.  The veteran's testimony pertains to an 
injury to his eye during service, a continuity of 
symptomatology and a current disability.  As the veteran's 
testimony is both new and material, his claim for service 
connection for an eye disability is reopened.  

The issue of entitlement to service connection for an eye 
disability, claimed as sensitivity to light, will be 
considered on a de novo basis in the remand section at the 
end of this decision.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for an 
eye disability, claimed as sensitivity to light, is reopened.



REMAND

At his hearing, the veteran testified that he was in receipt 
of disability benefits from the Social Security 
Administration (SSA).  A March 2006 award letter confirms 
that he is in receipt of SSA disability benefits; however, 
the SSA decision and the medical records upon which it was 
based are not part of the record.  

Failure to obtain the SSA decision and relevant supporting 
documents violates VA's duty to assist.  See 38 U.S.C. § 
5103A; Tetro v. Gober, 14 Vet.App. 100, 108-09 (2000) 
(holding that the Secretary has "a duty to assist the 
appellant in developing the facts pertinent to his ... claim, 
including obtaining all relevant SSA records regarding his 
disability and employability") (emphasis added); Voerth v. 
West, 13 Vet.App. 117, 121 (1999) ("Included in this duty [to 
assist] is the responsibility of VA to obtain any relevant 
records from the [SSA].") (emphasis added); Murincsak v. 
Derwinski, 2 Vet.App. 363, 372 (1992) ("[T]he decision of the 
administrative law judge at the SSA 'is evidence which cannot 
be ignored and to the extent its conclusions are not 
accepted, reasons or bases should be given therefor.' " 
(quoting Collier v. Derwinski, 1 Vet.App. 413, 417 (1991)).

The veteran also testified that he is in receipt of treatment 
from a private doctor for breathing problems.  Unfortunately, 
the name of this doctor was transcribed.  The claims folder 
does not contain any recent private treatment records.  These 
records are relevant to his claim, and VA has a duty to seek 
them after the veteran has been given an opportunity to 
authorize the Department to so.  38 U.S.C.A. § 5103A(b).

In addition, the veteran stated in his January 2006 notice of 
disagreement, that he did not receive a September 2005 letter 
that provided notice required by the VCAA.  He also stated 
that he did not receive a November 2005 letter requesting 
details of the in-service stressors that lead to the 
development of PTSD.  There is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties". United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  

It must therefore, be presumed that the Secretary discharged 
his official duties by properly handling claims submitted by 
the veteran, and that VA mailed originals or copies of 
notices contained in the claims folder.  The presumption of 
regularity is not absolute; it may be rebutted by the 
submission of "clear evidence to the contrary".  Statements 
made by the veteran are not the type of clear evidence to the 
contrary which would be sufficient to rebut the presumption 
of regularity.  Jones v. West, 12 Vet. App. 98 (1999), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Brown, 2 Vet. App. 62, 64 (1992).  Because, however, this 
appeal is being remanded for other reasons, there is an 
opportunity to resend the notices that the veteran alleges he 
did not receive. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should resend the information 
contained in the September 2005 VCAA and 
November 2005 PTSD letters to the 
veteran's last known address. 

2.  Ask the veteran to provide 
authorizations and other information 
necessary to seek records of the private 
treatment reported by the veteran at his 
hearing.  In the alternative, the veteran 
may submit copies of these records 
directly to the AOJ.

3.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits including the 
decisions on SSA claims, and medical 
records relied upon in those decisions.

4.  After the receipt of any evidence 
obtained as the result of the above 
requested actions, the RO should 
reexamine the veteran's claims.  Any 
additional development that may be 
indicated should be conducted, to include 
stressor verification if necessary or 
medical examinations.  

5.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


